Title: To Thomas Jefferson from Ebenezer Stevens, 3 April 1806
From: Stevens, Ebenezer
To: Jefferson, Thomas


                        
                            Sir
                            
                            New york April 3. 1806
                        
                        
                             In compliance with your wishes, I have now the pleasure of advising you the shipment of two quarter casks Marsala wine contng 67 galls. this amount with
                            the casks $94.13/100 Drs.—They are shipped by the Schr. Weymouth Capt. Weymouth to sail in a few days by one addressed to Messrs. Gibson & Jefferson, Richmond—
                  I beg you to
                            be assured of my disposition to promote your wishes. I Have the
                            honor to be Respectfully 
                  Yr. Obt. servt.
                        
                            Wm Stevens.
                        
                    